      Case 1:20-cv-00152-GTS-CFH Document 10 Filed 09/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ANTONIA W. SHIELDS,

                              Plaintiff,
                                                            1:20-CV-0152
v.                                                          (GTS/CFH)

UNITED STATES,

                        Defendant.
_____________________________________________

APPEARANCES:

ANTONIA W. SHIELDS
   Plaintiff, Pro Se
P.O. Box 195
Saratoga Springs, New York 12866

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Antonia W. Shields

(“Plaintiff”) against the United States (“Defendant”), are United States Magistrate Judge

Christian F. Hummel’s Report-Recommendation recommending that Plaintiff’s Complaint be

dismissed with prejudice and without prior leave to amend pursuant to 28 U.S.C. § 1915, and

Plaintiff’s Objection to the Report-Recommendation. (Dkt. Nos. 5, 6.) For the reasons set

forth below, the Report-Recommendation is accepted and adopted in its entirety.

I.     RELEVANT BACKGROUND

       A.      Magistrate Judge Hummel’s Report-Recommendation
      Case 1:20-cv-00152-GTS-CFH Document 10 Filed 09/11/20 Page 2 of 6




       Generally, in his Report-Recommendation, Magistrate Judge Hummel rendered the

following three findings of fact and conclusions of law: (1) Plaintiff’s claims against the United

States should be dismissed because they are barred by the doctrine of sovereign immunity,

depriving the Court of subject-matter jurisdiction over them; (2) even if the Court were to review

the merits of Plaintiff’s claims, the Court would find that those claims are without merit, because

28 U.S.C. § 1915 and N.D.N.Y. Local Rule 5.4 (a) apply equally to both inmates and

non-inmates, and (b) ensure that indigent persons have access to the courts (without subjecting

their pleadings to a standard of review that is different from the standard governing pleadings by

claimants who have paid the statutory filing fee); and (3) because the defects in Plaintiff’s claims

are substantive and not merely formal, they should be dismissed in their entirety with prejudice

and without a prior opportunity to amend. (Dkt. No. 5, at Part II.C.)

       B.      Plaintiff’s Objection to the Report-Recommendation

       Generally, in her Objections, Plaintiff asserts the following two challenges to the

Report-Recommendation: (1) Plaintiff did not consent to review of her claims by a U.S.

Magistrate Judge; and (2) because Plaintiff is a free citizen and not a prisoner, the standard of

review under 28 U.S.C. § 1915 conflicts with 28 U.S.C. § 453 which provides for “equal justice

to all citizens, rich or poor” (and therefore, judgment cannot be entered against her as a plaintiff

proceeding in forma pauperis). (Dkt. No. 6.)

II.    STANDARD OF REVIEW

       When a specific objection is made to a portion of a magistrate judge's report-

recommendation, the Court subjects that portion of the report-recommendation to a de novo



                                                  2
       Case 1:20-cv-00152-GTS-CFH Document 10 Filed 09/11/20 Page 3 of 6




review. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)©). To be “specific,” the objection

must, with particularity, “identify [1] the portions of the proposed findings, recommendations, or

report to which it has an objection and [2] the basis for the objection.” N.D.N.Y. L.R. 72.1©). 1

When performing such a de novo review, “[t]he judge may . . . receive further evidence. . . .” 28

U.S.C. § 636(b)(1). However, a district court will ordinarily refuse to consider evidentiary

material that could have been, but was not, presented to the magistrate judge in the first

instance. 2 Similarly, a district court will ordinarily refuse to consider argument that could have

been, but was not, presented to the magistrate judge in the first instance. See Zhao v. State Univ.

of N.Y., 04-CV-0210, 2011 WL 3610717, at *1 (E.D.N.Y. Aug. 15, 2011) (“[I]t is established

law that a district judge will not consider new arguments raised in objections to a magistrate

judge's report and recommendation that could have been raised before the magistrate but were

1
        See also Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Although
Mario filed objections to the magistrate's report and recommendation, the statement with respect
to his Title VII claim was not specific enough to preserve this claim for review. The only
reference made to the Title VII claim was one sentence on the last page of his objections, where
he stated that it was error to deny his motion on the Title VII claim ‘[f]or the reasons set forth in
Plaintiff's Memorandum of Law in Support of Motion for Partial Summary Judgment.’ This bare
statement, devoid of any reference to specific findings or recommendations to which he objected
and why, and unsupported by legal authority, was not sufficient to preserve the Title VII
claim.”).
2
        See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137-38 (2d Cir. 1994) (“In
objecting to a magistrate's report before the district court, a party has no right to present further
testimony when it offers no justification for not offering the testimony at the hearing before the
magistrate.”) [internal quotation marks and citations omitted]; Pan Am. World Airways, Inc. v.
Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n.3 (2d Cir. 1990) (finding that district court did not
abuse its discretion in denying plaintiff's request to present additional testimony where plaintiff
“offered no justification for not offering the testimony at the hearing before the magistrate”); cf.
U. S. v. Raddatz, 447 U.S. 667, 676, n.3 (1980) (“We conclude that to construe § 636(b)(1) to
require the district court to conduct a second hearing whenever either party objected to the
magistrate's credibility findings would largely frustrate the plain objective of Congress to
alleviate the increasing congestion of litigation in the district courts.”); Fed. R. Civ. P. 72(b),
Advisory Committee Notes: 1983 Addition (“The term ‘de novo’ does not indicate that a
secondary evidentiary hearing is required.”).
                                                   3
       Case 1:20-cv-00152-GTS-CFH Document 10 Filed 09/11/20 Page 4 of 6




not.”) (internal quotation marks and citation omitted); Hubbard v. Kelley, 752 F. Supp.2d 311,

312-13 (W.D.N.Y. 2009) (“In this circuit, it is established law that a district judge will not

consider new arguments raised in objections to a magistrate judge's report and recommendation

that could have been raised before the magistrate but were not.”) (internal quotation marks

omitted).

       When only a general objection is made to a portion of a magistrate judge's

report-recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review. Fed. R. Civ. P. 72(b)(2),(3); Fed. R. Civ. P. 72(b), Advisory Committee

Notes: 1983 Addition; see also Brown v. Peters, 95-CV-1641, 1997 WL 599355, at *2-3

(N.D.N.Y. Sept. 22, 1997) (Pooler, J.) [collecting cases], aff'd without opinion, 175 F.3d 1007

(2d Cir. 1999). Similarly, when an objection merely reiterates the same arguments made by the

objecting party in its original papers submitted to the magistrate judge, the Court subjects that

portion of the report-recommendation challenged by those arguments to only a clear error

review. 3 Finally, when no objection is made to a portion of a report-recommendation, the Court

subjects that portion of the report-recommendation to only a clear error review. Fed. R. Civ. P.

72(b), Advisory Committee Notes: 1983 Addition. When performing such a “clear error”

review, “the court need only satisfy itself that there is no clear error on the face of the record in


3
        See Mario, 313 F.3d at 766 (“Merely referring the court to previously filed papers or
arguments does not constitute an adequate objection under either Fed. R. Civ. P. 72(b) or Local
Civil Rule 72.3(a)(3).”); Camardo v. Gen. Motors Hourly-Rate Emp. Pension Plan, 806 F. Supp.
380, 382 (W.D.N.Y. 1992) (explaining that court need not consider objections that merely
constitute a "rehashing" of the same arguments and positions taken in original papers submitted
to the magistrate judge); accord, Praileau v. Cnty. of Schenectady, 09-CV-0924, 2010 WL
3761902, at *1, n.1 (N.D.N.Y. Sept. 20, 2010) (McAvoy, J.); Hickman ex rel. M.A.H. v. Astrue,
07-CV-1077, 2010 WL 2985968, at *3 & n.3 (N.D.N.Y. July 27, 2010) (Mordue, C.J.); Almonte
v. N.Y.S. Div. of Parole, 04-CV-0484, 2006 WL 149049, at *4 (N.D.N.Y. Jan. 18, 2006) (Sharpe,
J.).

                                                   4
       Case 1:20-cv-00152-GTS-CFH Document 10 Filed 09/11/20 Page 5 of 6




order to accept the recommendation.” Id. 4

       After conducting the appropriate review, the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C)).

III.   ANALYSIS

       For the sake of brevity, the Court will assume that the second challenge asserted in

Plaintiff’s Objections is not merely a repetition of a claim asserted in her Complaint (which has

already been considered and rejected by Magistrate Judge Hummel). (Compare Dkt. No. 6 with

Dkt. No. 1.) Even assuming that fact, after carefully reviewing the relevant papers herein,

including Magistrate Judge Hummel’s thorough Report-Recommendation, the Court can find no

error whatsoever in those portions of the Report-Recommendation to which Plaintiff has

specifically objected, and no clear-error in those portions of the Report-Recommendation to

which Plaintiff has not specifically objected: Magistrate Judge Hummel employed the proper

standards, accurately recited the facts, and reasonably applied the law to those facts. As a result,

the Report-Recommendation is accepted and adopted in its entirety for the reasons set forth

therein, and Plaintiff’s Complaint is dismissed with prejudice and without prior leave to amend

for the reasons set forth in the Report-Recommendation. To those reasons, the Court would add

only that, in this District, Magistrate Judges are permitted to issue Report-Recommendations

regarding the pleading sufficiency of claims by litigants proceeding pro se (and litigants

proceeding in forma pauperis) pursuant to, among other things, 28 U.S.C. 636(b)(1)(B), which


4
        See also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31,
1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge's] report to
which no specific objection is made, so long as those sections are not facially erroneous.”)
(internal quotation marks and citations omitted).

                                                 5
      Case 1:20-cv-00152-GTS-CFH Document 10 Filed 09/11/20 Page 6 of 6




does not require the consent of the parties.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 5) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED with prejudice and

without prior leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B).

Dated: September 11, 2020
       Syracuse, New York




                                               6
